
 
Exhibit 10.3

STOCK OPTION AWARD AGREEMENT
PNM RESOURCES, INC.
SECOND AMENDED AND RESTATED
OMNIBUS PERFORMANCE EQUITY PLAN


PNM Resources, Inc., a New Mexico corporation (“PNM” or the “Company”), hereby
awards to «First» «Last» (the “Optionee”), an employee of the Company and a
Participant in the PNM Resources, Inc. Second Amended and Restated Omnibus
Performance Equity Plan (the “Plan”), as it may be amended, a non-qualified
stock option (“Option” or “Options”) to purchase up to, but not to exceed in the
aggregate «Total_Stock_Options» shares of common stock of the Company (“Stock”),
at an Exercise Price of $xx.xx per share, subject to the terms and conditions
set forth in this Stock Option Award Agreement (the “Agreement”).  The grant is
given effective as of the ____ day of ________, 20__ (the “Grant Date”).
 
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings given to such terms in the Plan.
 
1.     Grant.  This Option is granted pursuant to the Plan, the terms of which
are hereby incorporated by reference.
 
2.     Vesting.
 
(a)           Except as set forth herein below, these Options shall vest in the
following manner:  (i) on the first anniversary of the Grant Date, 33%; (ii) on
the second anniversary of the Grant Date, an additional 34%; and (iii) on the
third anniversary of the Grant Date, the final 33%.
 
(b)           Upon the Optionee’s Termination of Employment with the Company due
to death, Disability, Retirement, Impaction or a Change in Control, all
nonvested Options shall become 100% vested as described in the applicable
provisions of the Plan.
 
(c)           Upon the Optionee’s involuntary or voluntary Termination of
Employment with the Company for reasons other than those set forth in
Subparagraph (b) above, the Option, if not previously vested, shall be canceled
and forfeited.
 
(d)           Upon the Optionee’s Termination of Employment with the Company for
Cause, all Options (vested and nonvested) shall be terminated and forfeited
immediately.
 
3.     Exercise of Options.
 
(a)           Timing of Exercise.  Generally, the vested Options shall be
exercisable at any time following the vesting thereof, on or before the earlier
of (i) three (3) months following the Optionee’s voluntary or involuntary
Termination of Employment for reasons other than Impaction or Cause; (ii) three
(3) years following the Optionee’s Termination of Employment due to death,
Disability, Retirement, Impaction or Change In Control of the Company; or (iii)
the tenth (10th) anniversary date of the Grant Date of the Options.  The time
period during which Optionee may exercise any Option will not be extended for
any reason. The Company does not represent or guarantee that the Options granted
hereunder will actually be exercisable throughout
 
 
 

--------------------------------------------------------------------------------

 
the exercise period.  Factors that could affect the exercisability of the
Options or the Optionee’s desire to exercise the Options include, but are not
limited to, the price of Company Stock remaining below the exercise price for
any Option, black-out periods that preclude the sale of Stock acquired through
the exercise of any Option or that may preclude the exercise of any Option, or
lapse of the exercise period.
 
Optionee is responsible for ascertaining the times and conditions applicable to
the exercise of each Grant of Options awarded under the Plan.
 
(b)           Time and Method of Payment.  The Options shall be exercised by the
Optionee giving written notice to the Company of his or her intent to exercise
the Options, along with the tendering of cash in full payment of the Exercise
Price of the Options being exercised, times the number of such Options being
exercised.  Alternatively, in lieu of cash, the Exercise Price may be paid, in
full or in part by the Optionee, by delivery to the Company (through actual
tender or by attestation), of Stock of the Company owned by the Optionee for
more than six months.  The amount credited against the Exercise Price for Stock
being assigned and delivered to the Company shall equal the Fair Market Value of
the Stock on the date of transfer times the number of shares being assigned and
delivered.  In addition, the Exercise Price for any Option may be paid through
(i) a broker-assisted “cashless exercise” arrangement by the Optionee’s delivery
of written notice to the Company of his or her intent to exercise the Options
together with irrevocable instructions to the broker to promptly deliver to the
Company the amount of the sale or loan proceeds that is equal to the Exercise
Price; or (ii) any other method permitted by the Committee, in its
discretion.  For Optionees subject to Section 16 of the Exchange Act and key
employees as specified in the Insider Trading Policy, pre-clearance for sales of
stock (including a broker-assisted “cashless exercise”) shall be obtained from
the Senior Vice President and General Counsel at PNM Resources, Inc., Alvarado
Square, Albuquerque, New Mexico 87158, or his/her successor.
 
(c)           Exercise Following Optionee’s Death.  If the Optionee dies,
whether or not the Optionee is an employee of the Company at the date of such
death, without having fully exercised his or her vested Options, the personal
representative or the person receiving such Options from the Optionee or his or
her estate shall have the right to exercise the Options pursuant to the timing
and methods set forth in Subparagraphs (a) and (b) above.
 
(d)           Delivery of Shares.  Within an administratively reasonable period
of time after the exercise of an Option and the payment of the full Exercise
Price, and after satisfaction of all applicable withholding requirements, the
Optionee shall receive a Stock certificate evidencing his or her ownership of
such Stock.  The Optionee shall have none of the rights of a shareholder with
respect to Options until the date a Stock certificate is issued in the
Optionee’s name.  No adjustment will be made for dividends or other rights for
which the record date is prior to the date such Stock certificate is dated.
 
(e)           Holding Period.  The shares of Stock obtained upon the exercise of
any Option granted hereunder may not, if necessary to meet Rule 16b-3
requirements, be sold by an Optionee subject to Section 16 of the Exchange Act
until six (6) months after the delivery to the Participant of the Stock Option
Award Agreement.
 
 
2

--------------------------------------------------------------------------------

 
4.     Adjustments.  Neither the existence of the Plan nor this Option shall
affect, in any way, the right or power of the Company to make or authorize: any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any corporate act or proceeding, whether of a similar character
or otherwise; all of which, and the resulting adjustments in, or impact on, the
Option are more fully described in Section 5.3 of the Plan.
 
5.     Withholding and Deductions.  The Company shall have the right to deduct
from any payments made by the Company to the Optionee, or to require that the
Optionee remit to the Company, an amount sufficient to satisfy any federal,
state or local taxes of any kind as are required by law to be withheld with
respect to the exercise of the Options granted hereunder.  The Company also
shall have the right to take such other actions as may be necessary in the
opinion of the Company to satisfy the tax withholding and payment obligations
related to the exercise of the Options granted hereunder.  The Company may, in
its sole discretion, permit the Optionee to elect to satisfy the minimum
statutory tax withholding obligation which may arise in connection with the
exercise of Options by requesting that the Company withhold shares of Stock
having a Fair Market Value of the Stock equal to the amount of the minimum
statutory tax withholding.  Any such election shall be subject to the provisions
of applicable law and to any conditions the Committee may determine to be
necessary in order to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.  Any shares of Stock deliverable to the
Optionee under the terms of this Agreement also are subject to offset by the
Company, and the Optionee hereby authorizes such offset, to liquidate and reduce
any outstanding debt or unpaid sums owed by the Optionee to the Company or its
successor.
 
6.     Compliance with Exchange Act.  With respect to Optionees subject to
Section 16 of the Exchange Act, Options granted or exercised pursuant to this
Award are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.
 
7.     Dividend Equivalents.  The Optionee will not be entitled to receive a
dividend equivalent for any of the shares of Stock subject to the Options
granted hereunder.
 
8.     Non-Assignability.  Options shall not be transferable other than by will
or by the laws of descent and distribution, and during Optionee’s lifetime shall
be exercisable only by the Optionee.  The Options are otherwise
non-assignable.  (See Section 14 of the Plan).
 
9.     Optionee Representation.  As a condition to the exercise of any Option,
the Company may require a representation from the person exercising the Option
that the Stock is being acquired only for investment purposes and without any
present intention to sell or distribute such shares.
 
10.    Employment Agreement.  Notwithstanding anything to the contrary herein
contained in this Agreement, (a) neither the Plan nor this Agreement is intended
to create an express or implied contract of employment for a specified term
between the Optionee and the Company and (b) unless otherwise expressed or
provided, in writing, by an authorized officer, the employment relationship
between the Optionee and the Company shall be defined as “employment at will”
wherein either party, without prior notice, may terminate the relationship with
or without cause.
 
 
3

--------------------------------------------------------------------------------

 
11.    Regulatory Approvals and Listing.  The Company shall not be required to
issue any certificate for shares of Stock upon the exercise of an Option granted
under the Agreement prior to satisfying any regulatory or registration approval,
qualification or ruling from the Securities and Exchange Commission, the
Internal Revenue Service or any other governmental agency which the Committee,
in its sole discretion, shall determine to be necessary or advisable.  (See
Section 20.1 of the Plan).
 
12.    Nonstatutory Stock Option. The Options granted hereunder are nonstatutory
(non-qualified) stock options, and are not “incentive stock options” pursuant to
the Code.
 
13.    Administration.  This Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan.  The Committee shall have the sole and complete discretion with
respect to the interpretation of this Agreement and the Plan, and all matters
reserved to it by the Plan.  The decisions of the majority of the Committee with
respect thereto and to this Agreement shall be final and binding upon Optionee
and the Company.  In the event of any conflict between the terms and conditions
of this Agreement and the Plan, the provisions of the Plan shall control.
 
14.    Waiver and Modification.  The provisions of this Agreement may not be
waived or modified unless such waiver or modification is in writing signed by
the Company.
 
15.    Validity and Construction. The validity and construction of this Option
shall be governed by the laws of the state of New Mexico.
 
MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN.  TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
 
IN WITNESS WHEREOF, the Company has caused this Stock Option Award Agreement to
be executed, effective as of ____________, 20__, by its duly authorized
representative.
 
                                                                                                   
PNM RESOURCES, INC.
 


By ________________________________                                                                          
     Alice A. Cobb
     Senior Vice President and
     Chief Administrative Officer


 
4

--------------------------------------------------------------------------------

 

